FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ERRIS EDGERLY,                        
               Plaintiff-Appellant,         Nos. 05-15080
               v.                                05-15382
CITY AND COUNTY OF SAN                       D.C. No.
FRANCISCO; DAVID GOFF; JOHN               CV-03-02169-WHA
CONEFREY; FREDERICK SCHIFF,                   ORDER
            Defendants-Appellees.
                                      
                    Filed May 22, 2008

    Before: William C. Canby, Jr., John T. Noonan, and
             Richard A. Paez, Circuit Judges.


                         ORDER

   The petition for panel rehearing is GRANTED. The peti-
tion for rehearing with suggestion for rehearing en banc is
DENIED as moot. The opinion filed on July 17, 2007 and
reported at 495 F.3d 645 (9th Cir. 2007) is WITHDRAWN.
The panel will file a new disposition in due course.




                           5925
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.